 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY ALLEN WILLIAMS                            No. 2:18-cv-01163-CKD-P
12                        Plaintiff,
13            v.                                       ORDER AND
14    BRUNKHORST, et al.,                              FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           By order filed February 6, 2019, plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. Plaintiff was granted two additional extensions of

19   time to comply with this order. ECF Nos. 15, 17. The allotted time has now expired, and

20   plaintiff has not filed an amended complaint or otherwise responded to the court’s order. Plaintiff

21   has consented to this court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Local Rule 302.

22           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

23   matter to a district court judge.

24           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                       1
 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 4   (9th Cir. 1991).
 5   Dated: July 23, 2019
 6

 7

 8

 9

10

11   12/will1163.fta.docx

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
